Opinion by

Greene, J.
Action by H. Price against J. Riggs on a note for thirty-five dollars, payable to F. A. Chenoweth or bearer, in property at its fair value. The plain tiff recovered.
It is now objected that the note could only be sued in the the name of Chenoweth, and that it is not negotiable. It will be readily conceded that at common law this objection would hold good. .But a note in which the maker “ promises to pay ” “ any sum of money in personal property,” is distinctly recognized as negotiable paper by statute. Rev. Stat. 4ol, § 1. And by the same section such note “ shall be taken to be due and payable to the person to whom it is made,” and such a note made payable to any person shall be assignable by indorsement thereon,” &c. True the note in the present case was not assigned by indorsement thereon nor was such indorsement necessary. By the express terms of the note it was made payable to any person who might be the holder, whether that person should bo F. A. Chenoweth or any other person. It is in the alternative. It is to F. A. C., or bearer, hence any holder of the note, any bearer is made the payee — “ the person to whom it is made.” Independent of our statute, we believe it to be the uniform practice in the commercial world that a note payable to bearer, may be sued in the name of the holder the same as though it had been assigned to him by indorsement, and as uniform is the doctrine that the possession of a note, payabl^to bearer, or indorsed in blánk is prima facie proof *335of title. 6 Mass. 451; 11 ib. 288; 3 Porter 226; 1 Baily 355; 15 Wend. 640.
Platt Smith, for plaintiff in error.
John P. Cooh, for defendant.
Judgment affirmed.